[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This dog bite case was tried to the court on November 18, 1999 as a hearing in damages. Although the matter was heard as a hearing in damages, the parties offered evidence concerning the circumstances under which the plaintiff received his injuries. It is clear that both defendants are legally liable for the injuries to the plaintiff caused by a Rottweiler dog owned by the defendant William Bennett and kept by his mother, the defendant Veronica Wilson, with whom Bennett lived. At the time the plaintiff was bitten by the dog he was not committing a trespass or tort, and was not teasing, tormenting or abusing the dog, and therefore both defendants are liable for the injuries received by the plaintiff pursuant to § 22-357 of the Connecticut General Statutes.
The plaintiff ran an oil burner service business and had been called to the defendants' home on April 30, 1998 in connection with a problem with the oil burner. The plaintiff repaired the burner and while walking to his truck, which was parked in the driveway, he was attacked by the dog and bitten on the right forearm and the upper right buttock. He was take to Yale-new Haven Hospital by the defendant Bennett where he received out patient treatment. He returned to the hospital on May 1, 1998 and May 2, 1998 for follow up treatment. The hospital bill totaled $267.40.
On May 1, 1998 he was examined by Dr. Mark Sloga at Family CT Page 15727 Practice and Internal Medicine. Dr. Sloga's bill was $170.00. His primary physician was Dr. Zeno Chicarilli, who saw him on May 5, and May 11, 1998 when the laceration on the right arm was sutured. These sutures were removed on May 19, 1998. Dr. Chicarilli reevaluated him on August 13, and September 13, 1999. The plaintiff has two permanent scars on his right forearm, one less than one half inch and the other about one inch in length. He also has two small red marks on his right buttock, neither of which are disfiguring. The longer scar has had some minimal effect on his right arm, causing a tingling when he uses it extensively. Dr. Chicarilli gave him a 2% permanent partial disability of the right arm. The plaintiff is still an oil burner serviceman and the disability does not prevent him from performing his work. Dr. Chicarilli's bill was $1054.00.
As a result of the injuries received the plaintiff was out of work for about one and one half weeks and lost about $550.00 in income. His total economic damages consist of $1471.40 in medicals, all of which was paid by medical insurance, and lost income of $550.00.
In the opinion of the court, fair, reasonable and just non-economic damages for pain, suffering, and disfigurement amount to $10,000.00. His economic damages for medical and lost income are $2021.40.
The plaintiff agrees, pursuant to § 52-225a of the Connecticut General Statutes, that the sum of $1471.40 must be deducted from his economic damages.
Accordingly, judgment may enter in favor of the plaintiff against both defendants in the sum of $10,550.00.
Hadden, J.T.R.